 In. the Matter of REMINGTON RAND, INC.,andINTERNATIONAL Asso-CIATION OF MACHINISTS, DISTRICT No. 15, LOCAL LODGE No. 402,A. F. of L.CaseNo. R-2051.-Decided September 25, 1940Practice and Procedure:petition for investigation and certification of repre-sentativesdismissedwithout prejudice for lack of evidence to sustain thejurisdiction of the, Board.Franchot & Schachtel, by Mr. IrvingI.Schachtel,of New YorkCity,for the Company.Mr. James Edgar,of NewYork City,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 1 and August 27, 1940, respectively, International Asso-ciation of Machinists, District No. 15, Local Lodge No. 402, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition and amended petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of the New York City Tabulating ServiceDivision of Remington Rand, Inc., herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 12, 1940, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On August 28, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Union,and Local 1237, United Electrical, Radio & Machine Workers of,27 N. L. R. B., No. 100.488 REMINGTON RAND, INC.489America.Pursuant to notice, a hearing was held on September 11,1940, at New York City, before Mark 'Lauter, the Trial Examinerduly' designated by the Board.The Company was represented bycounsel, the Union by its business representative; all participated inthe hearing.Full opportunity to be heard, to examine, and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing, the TrialExaminer granted several motions filed by the union to amend itspetition with respect to formal matters.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board hasreviewed all the , rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following-:FINDINGS OF FACTRemington Rand, Inc., is a Delaware Corporation with its prin-cipal. offices in Buffalo and New York, New York. The Companymaintains a plant at Ilion, New York, where it is engaged in thebusiness of manufacturing tabulating machines.During the first 6months of 1940, the Company purchased raw materials for its Ilionplant from points outside the State of New York valued in excessof $90,000, this figure 'representing 80 per cent of its total purchasesof raw materials for the Ilion plant.During this same period, theCompany shipped furnished products from its Ilion plant to pointsoutside the State of New' York valued in excess of $500,000, thisfigure representing 84 per cent of its total- production at the Ilionplant.The Company admits that it is engaged in interstatecommerce.The Company maintains a department in New York City calledthe Tabulating Machine Service Division, which is the only depart-ment of the Company herein involved.The employees of this Di-vision are engaged solely in the servicing of tabulating machinesmanufactured by the Company at its Ilion plant and leased by itto various lessees solely in the State of New York. There are ap-proximately 30 employees in the New York City Tabulating MachineService Division.The facts are not sufficiently developed in the record to afford abasis for finding that the operations of the Company's TabulatingMachine Service Division in New York City affect interstate com-merce, within the meaning of the Act.We shall therefore dismissthe petition.The dismissal of the petition, being for lack of evi-dence to sustain the jurisdiction of the Board, will be withoutprejudice. 490DECISIONSOF NATIONALLABOR,RELATIONS BOARD,ORDER'Upon the basis of the foregoing findings of fact, the National La-bor Relations Board hereby orders that the petition for investigationand certification filed by International Association of Machinists,District No. 15, Local Lodge No. 402, be, and it hereby is, dismissedwithout prejudice.